Citation Nr: 0104827	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.J.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disorder.

The Board notes that during the pendency of this appeal, the 
RO reopened, in June 1999, the veteran's previously denied 
claim for service connection for a psychiatric disability, 
and considered that claim on the merits.  However, the Board 
must make its own initial determination as to whether new and 
material evidence has been presented to reopen the veteran's 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the issue is properly framed as listed on 
the title page above. 


FINDINGS OF FACT

1.  In March 1977, the Board denied a claim for service 
connection for a psychiatric disorder on the basis that the 
service and post-service medical records were negative for an 
acquired psychiatric disorder.

2.  Evidence added to the record since the March 1977 Board 
decision bears directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The March 1977 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).  

2.  Evidence received since the March 1977 Board decision is 
new and material to reopen the claim for service connection 
for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the March 1977 Board 
decision included service medical and personnel records, 
reports of VA examinations in August 1966, April 1974, 
October 1975, and August 1976, private treatment reports 
dated in 1973 and 1974, and a private physician's statement 
dated in February 1975.  The Board denied service connection 
on the basis that there was no showing of an acquired 
psychiatric disorder during service or on VA psychiatric 
examination in August 1966.  The Board noted that although 
the August 1976 VA examination revealed a diagnosis of 
personality disorder, passive-aggressive type, a personality 
disorder was not a disease for which service connection could 
be granted.  

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, the claim may not be considered based upon the 
same factual basis, except as provided in Section 5108 of 
Title 38 of the United States Code.  Under 38 U.S.C.A. 
§ 5108, VA is required to reopen and readjudicate a claim 
when "new and material evidence" is presented or secured 
with respect to the claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence submitted since the March 1977 Board decision 
includes a medical record from Dr. J.J., dated in February 
1999, wherein the physician indicates that the veteran's 
current schizophrenia condition had its onset during his 
military service.

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim.  Specifically, this evidence was not before the Board 
in March 1977, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.  Accordingly, the evidence is 
new and material to reopen the claim for service connection 
for a psychiatric disorder.  To this extent, the appeal is 
granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A review of the record reveals that the veteran was afforded 
a VA psychiatric examination in July 2000.  An addendum to 
the report of that examination makes references to reports of 
neuropsychological examination and a social field survey 
conducted in August 2000.  The Board notes that these reports 
have not been associated with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any psychiatric 
disorders since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, 2096-2098 
(2000) (to be codified at 38 U.S.C. 
§ 5103A)  A copy of the notice must be 
associated with the claims file. 

2.  The RO should obtain and associate 
with the claims file the reports of 
neuropsychological examination and social 
field survey conducted in August 2000, as 
referenced in the addendum to the July 
2000 VA examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Thereafter, the RO should readjudicate 
the claim for service connection for a 
psychiatric disorder, de novo.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



